PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/007,021
Filing Date: 13 Jun 2018
Appellant(s): Bergdale et al.



__________________
Jennifer Meredith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08/23/2021 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS – the examiner withdraws the rejections under 35 USC 112 to claims 1-20.  

(2) Response to Argument
Appellant argues 
    PNG
    media_image2.png
    67
    768
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  Claim 1 recites the limitations “a sensor-specific passenger data”, “a sensor-specific vehicle data”, and “a sensor-specific station data.”  For the sensor-specific passenger data, the examiner refers to the following:

    PNG
    media_image3.png
    409
    763
    media_image3.png
    Greyscale

The examiner notes that the phrase “sensor-specific”, as argued by the Appellant, is simply data that is specific to that sensor, such as any data that comes from or originates or relates to that 
For sensor-specific vehicle data, the examiner refers to the following: 

    PNG
    media_image4.png
    312
    741
    media_image4.png
    Greyscale

To be clear, the examiner refers to Fig. 3 – 319 “Sensor data from Driver” where this is further explained at [0054] and the other portions cited. 
For sensor-specific station data, the examiner refers to Choi at the cited portions.  Further, the examiner refers to secondary reference to show that a transit station can indeed be stationary and have sensors fixed thereto, as claimed.  The examiner provided the proper motivation in the Final Office action.  

Next, Appellant argues

    PNG
    media_image5.png
    66
    760
    media_image5.png
    Greyscale

The examiner respectfully disagrees.  For this limitation, the examiner referred to the combination of Choi and Rauch.  Choi refers to various places, or GPS coordinates, or bus stops [0035] where the passenger(s) can get dropped off/picked up.  Choi does not refer to a transit station with sensors installed in the transit station.  However, secondary reference Rauch does teach this limitation.  

    PNG
    media_image6.png
    723
    730
    media_image6.png
    Greyscale


Next, Appellant argues 
    PNG
    media_image7.png
    35
    751
    media_image7.png
    Greyscale

The examiner respectfully disagrees.  As found in the Final Office action, the examiner refers to the following

    PNG
    media_image8.png
    194
    681
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    37
    742
    media_image9.png
    Greyscale

The examiner respectfully disagrees and refers to the following from the Final Office action:

    PNG
    media_image10.png
    287
    680
    media_image10.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686     
                                                                                                                                                                                                   /FAHD A OBEID/  Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an